                  Case: 1:19-cv-07790 Document #: 5 Filed: 11/26/19 Page 1 of 1 PageID #:19


                      United States District Court for the Northern District of Illinois


        Case Number: 1:19-cv-07790                      Assigned/Issued By: EC

        Judge Name: Chang                               Designated Magistrate Judge: Kim


                                                 FEE INFORMATION


    Amount Due:              ✔ $400.00               $46.00            $5.00

                                  IFP                No Fee            Other

                                  $505.00

    Number of Service Copies                                  Date:

                                          (For Use by Fiscal Department Only)

    Amount Paid: 400.00                                       Receipt #: 4624233978

    Date Payment Rec’d: 11/26/2019                            Fiscal Clerk: EC


                                                     ISSUANCES

          ✔        Summons                                            Alias Summons

                   Third Party Summons                                Lis Pendens

                   Non Wage Garnishment Summons                       Abstract of Judgment

                   Wage-Deduction Garnishment Summons

                   Citation to Discover Assets                            (Victim, Against and $ Amount)


                   Writ
                             (Type of Writ)


  3         Original and 3               copies on 11/26/2019         as to
                                                         (Date)
 Illinois Institute of Technology, Soren P. Spicknall,

 Microsoft Corporation Microsoft Midwest Headquaters.

Rev. 08/19/2016
